Citation Nr: 1402936	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for PTSD from March 2, 2012.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to March 2, 2012.
  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1997 to March 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA), Regional Office (RO), which granted service connection for PTSD, rated 30 percent, effective March 29, 2006.  Jurisdiction was transferred to the New York, New York, RO, which issued an interim [May 2012] rating decision, increasing the rating to 50 percent, effective from March 2, 2012.  

In May 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran expressly withdrew, on the record, his appeal with respect to a rating in excess of 50 percent.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  Accordingly, the Board has recharacterized the issues on appeal as stated on the cover page of this decision.

Subsequent to the hearing, the Veteran submitted additional evidence; a written waiver of initial RO consideration is of record.


FINDINGS OF FACT

1.  At the May 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking a disability rating in excess of 50 percent; there are no questions of fact or law remaining before the Board in this matter.

2.  Prior to March 2, 2012, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant are met with respect to a disability rating in excess of 50 percent for PTSD; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an initial rating in excess of 30 percent, prior to March 2, 2102, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claim

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

At the May 2013 Travel Board hearing, the Veteran stated, on the record, that he wanted to withdraw his appeal with respect to entitlement to a rating in excess of 50 percent for PTSD.  (See Hearing Transcript, Page 2).  The appellant has therefore withdrawn his appeal with respect to this matter.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal with respect to entitlement to a rating in excess of 50 percent for PTSD, and it must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

The RO provided the Veteran pre-adjudication notice by letters dated in May 2006, December 2007, and August 2008.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service and VA treatment records, provided the Veteran three VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background, and Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time based on the facts found) is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Prior to March 2, 2012, the Veteran's service-connected PTSD has been rated as 30 percent disabling by the RO under the provisions of Code 9411.  A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran initially filed a claim in March 2006 for, inter alia, entitlement to service connection for personality disorder, and he was duly provided a VA mental disorders examination in September 2007.  His claims file was reviewed.  The examiner noted that the Veteran received a medical discharge for personality disorder.  The Veteran reported that he was "present at Fort Bragg when a soldier in his unit went [berserk] and shot and killed one officer and wounded 18 others."  He also reported receiving fire while stationed in Rwanda.  He stated that he "was frequently in trouble . . . for alcohol and fighting," and that he has "difficulty falling asleep and staying asleep unless he uses marijuana," which he used daily to control the nightmares and night sweats.  He denied intrusive memories, but endorsed hypervigilance, especially in crowds.  "He described problems with easily becoming irritated with others and has a relatively small circle of friends."  He reported that he experienced approximately four major depressive episodes per year.  He also reported that he had experienced one significant, and several minor, panic attacks, all of which appeared related to his marijuana use.  He reported "no problems with concentration and memory but does have issues dealing with other people."  He was employed as a computer programmer.

On examination, the Veteran was noted to be "appropriately dressed and groomed and open and cooperative with the evaluation."  The examiner did not note any communication impairment, dysfunctional behavior patterns, thought disorder, or paranoia.  "Mood and affect appeared to be generally within normal limits" and "abstract reasoning, concentration, and long and short term memory were all good."  The Veteran denied "any history of suicidal thoughts or feelings." 

The examiner diagnosed PTSD with secondary major depression, which he opined was more likely than not due to service.  The examiner also diagnosed marijuana abuse secondary to PTSD and alcohol abuse in partial remission; substance abuse was noted to preexisted, but have been aggravated by, service.  The PTSD symptoms were described as "relatively moderate" with "components of secondary depression and general anxiety."  The examiner opined that the Veteran appeared able to work, but would do best working independently.  A GAF of 60 was assigned.  In an October 2007 addendum, the examiner stated that the GAF assigned was "an equal function of both his PTSD and his depression."

The RO verified both claimed stressors and, in September 2008, arranged for a second VA examination with the same examiner as in 2007.  The Veteran reported continued daily use of marijuana use as a sleep aid and to prevent nightmares; with marijuana use, he reported that he is able to sleep 7 hours per night.  He reported intrusive memories accompanied by intense physiological reactions and endorsed continued hypervigilance, particularly in crowds, but reported being better able to control anger and irritability.  He reported that he was "distrustful of virtually everyone" and was socially isolated.  He was depressed after ending a relationship with his girlfriend, leading to "passing suicidal ideation" without a history of attempts or current risk of self-harm.  He continued to work full-time as a computer programmer, although he reported several altercations with peers.

On examination, the Veteran "was appropriately dressed and groomed and open and cooperative with the evaluation."  The examiner did not note any communication impairment, thought disorder, or paranoia, but the Veteran "did report that over the past year he has developed some obsessive compulsive rituals such as a standard morning routine which creates anxiety if it is disrupted."  His mood was stable and nondepressed, although he reported a history of major depressive episodes four times per year.  "Abstract reasoning, concentration, long and short term memory [were] essentially within normal limits."  

The examiner confirmed his prior diagnoses, noting that the Veteran "has become increasingly isolated, mistrustful and alienated from others," limiting his "ability to work and engage in intimate social relationships."  A GAF of 53 was assigned.  

In the December 2008 rating decision on appeal, the RO granted service connection for PTSD with a 30 percent rating, effective the date he submitted his initial claim for a psychiatric condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The record contains VA mental health treatment records dating from February 2009 to August 2011.  In those records, the Veteran consistently reported sleep disturbances, including nightmares and night sweats, which he treated with daily marijuana use, exercise, and a CPAP machine.  His mood ranged from anxious to "great," and his affect from anxious to normal.  He consistently displayed appropriate dress and hygiene and had no difficulty communicating, although he reported hypervigilance throughout the treatment period.  His thought process was consistently noted to be linear and goal-directed.  He endorsed occasional obsessive or ritualistic behavior, but denied delusions.  He occasionally endorsed mild memory loss (See, e.g., March 2009 treatment note), but his memory was generally noted to be within normal limits.  Judgment, insight, and impulse control were noted to be good.  He endorsed occasional feelings of depression (see, e.g., February 2009 treatment note), but generally denied experiencing such symptoms.  
Suicide screenings were negative.  He did report temporarily increased anxiety and passive, intermittent, homicidal ideation following a robbery at his home in April 2010. 

In a February 2009 treatment record, he stated that he had a panic attack the previous day and one a year prior.  He reported two additional panic attacks in March and May 2009 and an anxiety attack in May 2010.  Although he reported some symptoms of social isolation, difficulty with crowds, and inability to engage in hobbies, he also reported that he had a roommate (March 2009), that he received social support from friends and other veterans (March and September 2009, April 2010, June 2011), that he took vacations with friends (May 2009), was able to go on dates in public "with no symptoms of hyper vigilance or anxiety" (July 2010), officiated at a friend's wedding (August 2010), attended family gatherings (December 2010 and August 2011), hosted overnight visitors (March 2011), and had a network of friends across the country with whom he would be able to stay if he received a job offer in another location (May 2011).  He voluntarily quit his job in December 2010 and described seasonal symptoms of increased fatigue and reduced energy and motivation, but he also reported that his anxiety had subsided and that he was actively looking for additional work and considering going to graduate school.  Throughout this time period, he received GAF scores ranging from 60 to 70.  

The Veteran was afforded another VA PTSD examination in March 2012.  He reported difficulty adjusting to the relocation to New York, particularly with respect to the crowds when commuting, and was planning to return to California at the end of the month.  He reported that he had no friends in New York, although he had recently visited his grandfather in Connecticut.  He denied "regular involvement in hobbies and/or other leisurely pursuits since relocating to New York" due to his isolation, but stated that he was able to do so without difficulty when in California.  He reported continued use of marijuana for sleep disturbances.  He reported experiencing panic attacks "approximately 2-3 times per week," although the intensity of such attacks was reduced.  He denied any depression symptoms and endorsed mild symptoms of rumination.  He reported continued ritualistic behaviors, but denied formal obsessions and compulsions.  His mood was mildly to moderately anxious and his affect restricted.  The examiner noted mild memory loss and concluded that his insight and judgment were "[s]lightly impaired with respect to potential deleterious impact of continued marijuana use."  His speech was logical and goal-directed, and he was well groomed and casually dressed.  

The examiner opined that the "it is just as likely as not that the veteran's psychiatric symptoms and resulting disability have increased slightly since his prior C&P examination in 2008 given the fact that his panic attacks have now become more established and routine."  The examiner diagnosed PTSD, panic disorder with agoraphobia, and marijuana dependence and assigned a GAF of 51.  The Veteran's occupational and social impairment was summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation."  The Veteran was subsequently assigned a 50 percent disability rating from the date of the examination.  

At the May 2013 Travel Board hearing, the Veteran testified that he was having anxiety attacks more than once a week, which led to his decision to move back to California.  Following the hearing, the Veteran submitted two letters.  The letter from J. S. states that he and the Veteran were roommates from June 2005 to June 2008, that he also has PTSD, and that through his own experiences he was able to recognize PTSD in the Veteran.  He stated that he has kept in touch with the Veteran since 2008, and that the Veteran "can't seem to get past his social anxiety and social isolation issues," has few people that he trusts, and "currently lives in a trailer in the woods and hides from reality and people."  The letter from S. and A. D. states that they have known the Veteran since June 2004 and since that time have witnessed behaviors such as: sleeping with a weapon, anxiety in crowds, avoiding social contact, and difficulty establishing romantic relationships.  

Analysis
	
The Board finds that the VA examination reports and treatment records, overall, do not show that the Veteran's PTSD, for the period prior to March 2, 2012, was reflect of symptoms such as occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating for the period under construction.  His affect was occasionally described as anxious, but more often as normal.  There were no problems noted with communication or in understanding complex commands.  Thought processes were regularly observed to be linear and goal-oriented.  He described some ritual behaviors, but denied obsessions.  He observed on one occasion, in March 2009, that his memory was not as sharp as it used to be, but his memory was routinely described as within normal limits.  Insight and judgment were described as normal.  He reported a single instance of decrease in motivation due to seasonal depression.  While his mood was sometimes anxious, he also frequently described his mood as "good" or "great."  

While the observations by VA examiners and clinicians, during the period under consideration, reflect that the Veteran has had social impairment due to his psychiatric symptoms, as well as continued symptoms of anxiety, chronic sleep impairment, and hypervigilance, such impairment is clearly encompassed by the criteria for a 30 percent rating.  The preponderance of the evidence is against a finding that his PTSD symptoms more nearly approximated those consistent with the type of impairment contemplated by a 50 percent disability rating.  

The Board has considered the Veteran's statement in his substantive appeal that he had no close relationships except for his mother, but finds that this statement lacks credibility and is unpersuasive in light of the other evidence of record.  Although the appellant is competent to report the nature of his social relationships, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), his assertion is contradicted by the medical evidence of record, consisting of regular, on-going psychiatric and therapy treatments, during which he reported that he had a network friends across the country who would provide lodging, took vacations with friends and family, officiated at a friend's wedding, hosted overnight visitors, was able to rely on a friend for support after a break-in, and was able to date.  The Board finds that the statements made while seeking medical treatment are of greater probative value (and more credible) than those made for VA disability compensation purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Likewise, the Veteran's assertion of daily panic attacks in his April 2010 substantive appeal is contradicted by the record.  In September 2007 and August 2009, he reported a general history of having experienced panic attacks in the past.  February and March 2009 treatment records indicate that he experienced three panic attacks in the previous year.  In May 2009, he reported one panic attack.  In September 2009, he reported experiencing no recent panic attacks.  In a May 2010 treatment record, he reported having experienced one anxiety attack following the break-in.  He did not report panic attacks at any of his subsequent regular appointments through August 2011, at which point he stated that he was managing his symptoms and "doing well."  There is no evidence regarding the frequency of panic attacks between August 2011 and the March 2, 2012, VA examination, at which point the Veteran reported experiencing such attacks several times a week.  

Furthermore, although the March 2012 VA examiner opined "that the veteran's psychiatric symptoms and resulting disability have increased slightly since his prior C&P examination in 2008," she also noted the Veteran's denial of "any significant deterioration in functioning" since the 2008 examination and concluded that his occupational and social impairment was manifest by no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a 30 percent disability rating.  
The Board notes that most GAF scores assigned within the period prior to March 2, 2012, ranged from 60 to 70, reflecting some mild symptoms or some difficulty in social or occupational functioning.  These scores are consistent with a 30 percent rating.  

The Board acknowledges the GAF score of 53, assigned in September 2008, and the examiner's comments at that time that the Veteran was more isolated than at the previous examination, but also notes that, at the time, the Veteran had just ended a romantic relationship and continued to maintain full-time employment.  Looking at the entire record the Board finds that the GAF score of 53 is an outlier (given that the other GAF scores during this period are consistently between 60 and 70) and that a higher rating is not warranted based solely on this single GAF score.  The GAF score of 53 has less weight than the other assigned GAF scores and other, specific evidence demonstrating actual symptomatology and degree of actual occupational and social impairment.  Regardless, one outlier score of 53 is consistent with intermittent periods of significant difficulty performing tasks under the 30 percent evaluation.  Therefore, the Board finds that the GAF score do not provide an alternate basis for a rating in excess of 30 percent at any time prior to March 2, 2012.  

The Board has also considered the letters from J. S. and S. and A. D.  Both describe symptoms generally consistent with those considered above (e.g., anxiety, avoidance of crowds, reduced social interactions).  J. S. also describes the Veteran's current symptoms of living alone and hiding from people, but those are not relevant to the Board's consideration of the Veteran's disability level prior to March 2, 2012.  S. and A. D. describe seeing the Veteran sleeping with a weapon, notably when they met him in June 2004.  However, they do not indicate whether he exhibited this behavior during the time period on appeal, which did not begin until March 29, 2006; the Board notes that the Veteran did not report such behavior at any of his mental health appointments or examinations during the period on appeal.  Furthermore, while the letter writers are competent to describe the Veteran's demonstrated symptomatology, none have indicated that they have the requisite medical training and expertise to opine as to the extent of occupational and social impairment or an appropriate disability ranking (nor have they done so.)  In short, while the letters provide corroboration that the Veteran continues to experience PTSD symptoms, they do not provide support for a disability rating in excess of 30 percent, prior to March 2, 2012.

Finally, the Board has also considered the Veteran's May 2013 Travel Board testimony regarding the increased frequency of panic attacks and whether such testimony, or the March 2, 2012, VA examination, provides support for an earlier effective date for the increased 50 percent disability rating.  However, based upon the evidence in this case, the exact onset of the Veteran's current level of disability cannot be determined with any certainty; there is no credible evidence provided, either at the hearing or in medical evidence, as to when the frequency of panic attacks increased to more than weekly.  The earliest that such frequency can be factually ascertained is March 2, 2012, the date of the most recent VA examination.  Thus, an increased disability rating is not warranted prior to that date.

In summary, it is not shown that the Veteran's PTSD has, during the period prior to March 2, 2012, been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity (or approximating such level of severity).  Consequently, a rating in excess of 30 percent for the period prior to March 2, 2012, is not warranted, and no "staged" schedular ratings are warranted.  38 C.F.R. § 4.7.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's complaints of social and occupational impairment, hypervigilance, anxiety, nightmares, suicidal thoughts, depression, panic attacks, and paranoia are encompassed in the schedular criteria.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate, nor is there evidence of hospitalizations or marked interference with employment.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Furthermore, the evidence of record reflects that, during the period under consideration in this appeal (prior to March 2, 2012), the Veteran was either employed full-time or actively seeking such employment after voluntarily leaving his prior position in December 2010 for reasons unrelated to his PTSD.  As the record fails to reflect that the Veteran was unemployed during the appeal period due to his PTSD, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal regarding a disability rating in excess of 50 percent for PTSD from March 2, 2012, is dismissed.

The appeal regarding a disability rating in excess of 30 percent for PTSD, prior to March 2, 2012, is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


